Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on April 15, 2022 has addressed the 35 USC 112 rejections that were set forth in the previous office action.  Claims 2-4 have been cancelled.  Claims 1 & 5-14 and new Claims 15-18 remain pending.

Allowable Subject Matter
Claims 1 and 5-18 are allowed.
Claim 1 is directed to a borehole pump drive of a submersible motor, where the driveshaft of the motor is drivably connected to a rolling screw-nut transmission, where the rotational direction of the rolling screw-nut transmission is reversible by a reverse reduction gear in response to the nut of the screw-nut transmission contacting one of the stops to move the tie-rod and activate the switching mechanism while the submersible motor operates WITHOUT REPEATED STARTING/STOPPING.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a submersible motor operating in such a specific manner.
The applicant’s invention is directed to improve the reliability and power efficiency of a submersible motor by having it so there is no repeated start-stopping of the electric motor in order to reverse the direction of rotation of the screw-nut transmission (which eliminates the abrupt increase in the current intensity usually experienced at the starting of the electric motor).  This is accomplished because instead of having the driving direction of the electric motor reversing, instead a switching mechanism engages the reverse reduction gear.
While several references were found that had an electric motor driving a rolling nut transmission having a switch for reversing the rotational direction of the rolling nut transmission (see Kounosu et al (US 2018/0128225 A1), Sutherland (US 5,404,767 A), Meyer (US 3,801,768 A), Middlebusher et al (US 3,556,679 A) & Sakiyama et al (US 3,847,507 A)), all of these references reverse the rotational direction of the rolling nut transmission by reversing the rotation of the electric motor, which requires the motor to start/stop every time it changes the direction of rotation.  No prior art was found that (either alone or in combination) provided a teaching for reversing the direction of rotation of the rolling screw-nut transmission without having to repeatedly start/stop the electric motor.
For these reasons, Claim 1 was found to contain allowable subject matter.
Claim 7 was amended with the same allowable limitation that was identified in Claim 1.  So Claim 7 is deemed allowable for the same reasons as Claim 1.
Claims 5-18 are allowed by virtue of their dependency on Claims 1 & 7.

Response to Arguments
The applicant’s arguments entered on April 15, 2022 have been fully considered.  The examiner agrees with the applicant’s arguments that the proposed amendments would overcome the previously cited 35 USC 112 rejections AND would put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746         

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746